FILED
                             NOT FOR PUBLICATION                            DEC 5 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAYMOND LEON JOHNSON,                            No. 14-15088

                Plaintiff - Appellant,           D.C. No. 2:12-cv-01843-KJN

  v.
                                                 MEMORANDUM*
SHANKIRI REDDY,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Kendall J. Newman, Magistrate Judge, Presiding**

                           Submitted November 18, 2014***

Before:         LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Raymond Leon Johnson, a California state prisoner, appeals pro se from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Nat’l Ass’n for the Advancement of

Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000).

We affirm.

      The district court properly dismissed Johnson’s action because Johnson’s

factual allegations and the attachments to the operative complaint show that Reddy

did not act with deliberate indifference to Johnson’s skin condition or back pain.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is deliberately

indifferent only if he or she “knows of and disregards an excessive risk to inmate

health”); Toguchi v. Chung, 391 F.3d 1051, 1058-60 (9th Cir. 2004) (neither a

mere difference of opinion concerning the course of treatment nor negligence in

diagnosing or treating a medical condition amounts to deliberate indifference); see

also Nat’l Ass’n for the Advancement of Psychoanalysis, 228 F.3d at 1049 (in

determining whether a complaint states a claim for relief, “we may consider facts

contained in documents attached to the complaint”).

      AFFIRMED.




                                          2                                   14-15088